Exhibit 25.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly BANKERS TRUST COMPANY) (Exact name of trustee as specified in its charter) NEW YORK 13-4941247 (Jurisdiction of Incorporation or organization if not a U.S. national bank) (I.R.S. Employer Identification no.) 60 WALL STREET NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) Deutsche Bank Trust Company Americas Attention: Lynne Malina Legal Department 60 Wall Street, 37th Floor New York, New York 10005 (212) 250 – 0677 (Name, address and telephone number of agent for service) CBS CORPORATION (Exact name of obligor as specified in its charter) Delaware 04-2949533 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) CBS OPERATIONS INC. (Exact name of obligor as specified in its charter) Delaware 13-3844753 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 51 West 52nd Street New York, New York (Address of principal executive offices) (Zip Code) Senior Subordinated Debt Securities (Title of the Indenture securities) Item 1.
